DETAILED ACTION
This communication is responsive to application 16/683,310 filed 14 Nov 2019.
The instant application has a total of 20 claims pending in the application, all of which are ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The application is a continuation of 15/188,051 and the effective filing date is 06/21/2016.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 09/29/2020, 04/02/2020 and 11/14/2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending, excepting where noted. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
Examiner notes IDS 11/14/2019 contains line items which have not been considered, these pertain to non-patent literature which was listed but not included with filing. The IDS contains six line items of NPL and only one NPL document was submitted. The corresponding items have been struck. Examiner has reviewed the parent application and its associated literature.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 10,902,330B2 (application 15/188,051). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantively repeat those of the parent application. The scope of the instant application is broader and thus the instant claims are anticipated by the claims which have already been patented. Both claim sets describe QA pipelines with blending profiles. See comparison chart below: 
Instant Application: 16/683,310
US Patent 10,902,330B2
Claim 1. 
A method comprising: 

generating, based on a set of test questions and on a first answer key associated with the set of test questions, a first set of test answer data for a first answering pipeline; 




generating, for the first answering pipeline and based on the first set of test answer data, a first blending profile, the first blending profile comprising metadata about a confidence of the first answering pipeline, the metadata about the first answering pipeline including a correct answer confidence table, the correct answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce a correct answer with a confidence value of at least the associated confidence threshold value; 





generating, based on the set of test questions and on a second answer key associated with the set of test questions, a second set of test answer data for a second answering pipeline; and 

generating, for the second answering pipeline and based on the second set of test answer data, a second blending profile, the second blending profile comprising metadata about a confidence of the second answering pipeline.
Claim 1. 
A method comprising: 

generating, based on a set of test questions and on a first answer key associated with the set of test questions, a first set of test answer data for a first answering pipeline, the first set of test answer data including a set of answers and a set of answer confidence values for each question in the set of test questions; 

generating, for the first answering pipeline and based on the first set of test answer data, a first blending profile, the first blending profile comprising metadata about the first answering pipeline, the metadata about the first answering pipeline including an answer confidence table, the answer confidence table including a plurality of confidence threshold values and associated probabilities, each probability indicating a likelihood that the first answering pipeline will produce an answer to a received question with a confidence value of at least the associated confidence threshold value, wherein the plurality of confidence threshold values includes confidence values ranging from a minimum confidence value to a maximum confidence value with the confidence values increasing according to a step value; 

generating, based on the set of test questions and on a second answer key associated with the set of test questions, a second set of test answer data for a second answering pipeline; and 

generating, for the second answering pipeline and based on the second set of test answer data, a second blending profile, the second blending profile comprising metadata about confidence of the second answering pipeline.
Claim 2. 
The method of claim 1, wherein the generating the first set of test answer data comprises: 

obtaining, for each question in the set of test questions and from the first answering pipeline, a set of answers and a set of answer confidence values; and 







determining, using the first question answer key, a correctness of each answer in the set of answers by comparing each answer with a correct answer set associated with each question in the set of test questions, the first question answer key comprising the correct answer set.
Claim 1. 
(from first limitation)
including a set of answers and a set of answer confidence values for each question in the set of test questions; 

Claim 2. 
The method of claim 1, wherein the generating the first set of test answer data comprises: Page 2 of 13Appl. No. 15/188,051 Reply to Non-Final Office Action of March 25, 2020 

determining, using the first question answer key, a correctness of each answer in the set of answers by comparing each answer with a correct answer set associated with each question in the set of test questions, the first question answer key comprising the correct answer set.
Claims 4-5. 
The method of claim 1, wherein generating the first blending profile comprises calculating: 

an answer accuracy value, the answer accuracy value comprising metadata reflecting a probability that the first answering pipeline will produce a correct answer to a question in the set of test questions; and 

an answer confidence table, the answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce an answer with a confidence value of at least the associated confidence threshold value.
Claim 4. 
The method of claim 1, wherein the metadata about the first answering pipeline further includes: 

an answer accuracy value, the answer accuracy value including a probability that the first answering pipeline will produce a correct answer to a received question; and 


a correct answer confidence table, the correct answer confidence table including a plurality of second confidence threshold values and associated probabilities, each probability indicating a likelihood that the first answering pipeline will produce a correct answer to a received question with a confidence value of at least the associated second confidence threshold value.
Claim 7. 
The method of claim 1, wherein: 

the generating the first set of test answer data further comprises generating, for each question in the set of test questions, a first question classifier confidence value for the first answering pipeline, and combining the first question classifier confidence value with a confidence value of each answer in a set of answers for each question in the first set of test answer data; and 

the generating the second set of test answer data further comprises generating, for each question in the set of test questions, a second question classifier confidence value for the second answering pipeline, and combining the second question classifier confidence value with a confidence value of each answer in a set of answers for each question in the second set of test answer data.
Claim 7. 
The method of claim 1, wherein: 

the generating the first set of test answer data further comprises generating, for each question in the set of test questions, a first question classifier confidence value for the first answering pipeline, and combining the first question classifier confidence value with a Page 3 of 13Appl. No. 15/188,051 Reply to Non-Final Office Action of March 25, 2020 confidence value of each answer in a set of answers for each question in the first set of test answer data; and 

the generating the second set of test answer data further comprises generating, for each question in the set of test questions, a second question classifier confidence value for the second answering pipeline, and combining the second question classifier confidence value with a confidence value of each answer in a set of answers for each question in the second set of test answer data.
Claim 8. 
The method of claim 1, further comprising: 

generating, for a user question, a first set of user question answer data using the first answering pipeline; 

generating, for the user question, a second set of user question answer data using the second answering pipeline; 

determining, using a weighting formula and the first blending profile associated with the first answering pipeline, a first vote weight for an answer in the first set of user question answer data, wherein the answer is an answer that was assigned a first pipeline highest confidence value by the first answering pipeline; 

determining, using the weighting formula and the second blending profile associated with the second answering pipeline, a second vote weight for an answer in the second set of user question answer data, wherein the answer is an answer that was assigned a second pipeline highest confidence value by the second answering pipeline; and 

selecting, as a first answer to the user question, an answer with an overall highest vote weight from among a set of answers in the first set of user question answer data and in the second set of user question answer data.
Claim 8. 
The method of claim 1, further comprising: 

generating, for a user question, a first set of user question answer data using the first answering pipeline; 

generating, for the user question, a second set of user question answer data using the second answering pipeline; 

determining, using a weighting formula and the first blending profile associated with the first answering pipeline, a first vote weight for an answer in the first set of user question answer data, wherein the answer is an answer that was assigned a first pipeline highest confidence value by the first answering pipeline; 

determining, using the weighting formula and the second blending profile associated with the second answering pipeline, a second vote weight for an answer in the second set of user question answer data, wherein the answer is an answer that was assigned a second pipeline highest confidence value by the second answering pipeline; and 

selecting, as a first answer to the user question, an answer with an overall highest vote weight from among a set of answers in the first set of user question answer data and in the second set of user question answer data.
Claim 9. 
A system comprising: 

a computer readable storage medium with program instructions stored thereon; and 

one or more processors configured to execute the program instructions to perform a method comprising: 

generating, based on a set of test questions and on a first answer key associated with the set of test questions, a first set of test answer data for a first answering pipeline; 




generating, for the first answering pipeline and based on the first set of test answer data, a first blending profile, the first blending profile comprising metadata about a confidence of the AUS920160114US02Page 42 of 49first answering pipeline, the metadata about the first answering pipeline including a correct answer confidence table, the correct answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce a correct answer with a confidence value of at least the associated confidence threshold value; 





generating, based on the set of test questions and on a second answer key associated with the set of test questions, a second set of test answer data for a second answering pipeline; and 

generating, for the second answering pipeline and based on the second set of test answer data, a second blending profile, the second blending profile comprising metadata about a confidence of the second answering pipeline.
Claim 9. 
A system comprising: 

a computer readable storage medium with program instructions stored thereon; and 

one or more processors configured to execute the program instructions to perform a method comprising: 

generating, based on a set of test questions and on a first answer key associated with the set of test questions, a first set of test answer data for a first answering pipeline, the first set of test answer data including a set of answers and a set of answer confidence values for each question in the set of test questions; 

generating, for the first answering pipeline and based on the first set of test answer data, a first blending profile, the first blending profile comprising metadata about the first answering pipeline, the metadata about the first answering pipeline including an answer confidence table, the answer confidence table including a plurality of confidence threshold values and associated probabilities, each probability indicating a likelihood that the first answering pipeline will produce an answer to a received question with a confidence value of at least the associated confidence threshold value, wherein the plurality of confidence threshold values includes confidence values ranging from a minimum confidence value to a maximum confidence value with the confidence values increasing according to a step value; 

generating, based on the set of test questions and on a second answer key associated with the set of test questions, a second set of test answer data for a second answering pipeline; and 

generating, for the second answering pipeline and based on the second set of test answer data, a second blending profile, the second blending profile comprising metadata about confidence of the second answering pipeline.
Claim 10. 
The system of claim 9, wherein the generating the first set of test answer data comprises: 

obtaining, for each question in the set of test questions and from the first answering pipeline, a set of answers and a set of answer confidence values; and 







determining, using the first question answer key, a correctness of each answer in the set of answers by comparing each answer with a correct answer set associated with each question in the set of test questions, the first question answer key comprising the correct answer set.
Claim 9. 
(from first limitation)
including a set of answers and a set of answer confidence values for each question in the set of test questions; 

Claim 10. 
The system of claim 9, wherein the generating the first set of test answer data comprises: Page 2 of 13Appl. No. 15/188,051 Reply to Non-Final Office Action of March 25, 2020 

determining, using the first question answer key, a correctness of each answer in the set of answers by comparing each answer with a correct answer set associated with each question in the set of test questions, the first question answer key comprising the correct answer set.
Claims 12-13. 
The system of claim 9, wherein the generating the first blending profile comprises calculating: 

an answer accuracy value, the answer accuracy value comprising metadata reflecting a probability that the first answering pipeline will produce a correct answer to a question in the set of test questions; and 

an answer confidence table, the answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce an answer with a confidence value of at least the associated confidence threshold value.
Claim 12. 
The system of claim 9, wherein the metadata about the first answering pipeline further includes: 

an answer accuracy value, the answer accuracy value including a probability that the first answering pipeline will produce a correct answer to a received question; and 

a correct answer confidence table, the correct answer confidence table including a plurality of second confidence threshold values and associated probabilities, each probability indicating a likelihood that the first answering pipeline will produce a correct answer to a received question with a confidence value of at least the associated second confidence threshold value.
Claim 14. 
The system of claim 9, wherein the method further comprises: 

generating, for a user question, a first set of user question answer data using the first answering pipeline; 

generating, for the user question, a second set of user question answer data using the second answering pipeline; 

determining, using a weighting formula and the first blending profile associated with the first answering pipeline, a first vote weight for an answer in the first set of user question answer data, wherein the answer is an answer that was assigned a first pipeline highest confidence value by the first answering pipeline; 

determining, using the weighting formula and the second blending profile associated with the second answering pipeline, a second vote weight for an answer in the second set of user question answer data, wherein the answer is an answer that was assigned a second pipeline highest confidence value by the second answering pipeline; and 

selecting, as a first answer to the user question, an answer with an overall highest vote weight from among a set of answers in the first set of user question answer data and in the second set of user question answer data.
Claim 14. 
The system of claim 9, wherein the method further comprises: 

generating, for a user question, a first set of user question answer data using the first answering pipeline; 

generating, for the user question, a second set of user question answer data using the second answering pipeline; Page 6 of 13Appl. No. 15/188,051 Reply to Non-Final Office Action of March 25, 2020 

determining, using a weighting formula and the first blending profile associated with the first answering pipeline, a first vote weight for an answer in the first set of user question answer data, wherein the answer is an answer that was assigned a first pipeline highest confidence value by the first answering pipeline; 

determining, using the weighting formula and the second blending profile associated with the second answering pipeline, a second vote weight for an answer in the second set of user question answer data, wherein the answer is an answer that was assigned a second pipeline highest confidence value by the second answering pipeline; and 

selecting, as a first answer to the user question, an answer with an overall highest vote weight from among a set of answers in the first set of user question answer data and in the second set of user question answer data.
Claim 15. 
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer processing circuit to cause the circuit to perform the method comprising:  

AUS920160114US02Page 45 of 49generating, based on a set of test questions and on a first answer key associated with the set of test questions, a first set of test answer data for a first answering pipeline; 




generating, for the first answering pipeline and based on the first set of test answer data, a first blending profile, the first blending profile comprising metadata about a confidence of the first answering pipeline, the metadata about the first answering pipeline including a correct answer confidence table, the correct answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce a correct answer with a confidence value of at least the associated confidence threshold value; 





generating, based on the set of test questions and on a second answer key associated with the set of test questions, a second set of test answer data for a second answering pipeline; and 

generating, for the second answering pipeline and based on the second set of test answer data, a second blending profile, the second blending profile comprising metadata about a confidence of the second answering pipeline.
Claim 15. 
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer processing circuit to cause the circuit to perform the method comprising: 

generating, based on a set of test questions and on a first answer key associated with the set of test questions, a first set of test answer data for a first answering pipeline, the first set of test answer data including a set of answers and a set of answer confidence values for each question in the set of test questions; 

generating, for the first answering pipeline and based on the first set of test answer data, a first blending profile, the first blending profile comprising metadata about the first answering pipeline, the metadata about the first answering pipeline including an answer confidence table, the answer confidence table including a plurality of confidence threshold values and associated Page 7 of 13Appl. No. 15/188,051 Reply to Non-Final Office Action of March 25, 2020 probabilities, each probability indicating a likelihood that the first answering pipeline will produce an answer to a received question with a confidence value of at least the associated confidence threshold value wherein the plurality of confidence threshold values includes confidence values ranging from a minimum confidence value to a maximum confidence value with the confidence values increasing according to a step value; 

generating, based on the set of test questions and on a second answer key associated with the set of test questions, a second set of test answer data for a second answering pipeline; and 

generating, for the second answering pipeline and based on the second set of test answer data, a second blending profile, the second blending profile comprising metadata about confidence of the second answering pipeline.
Claim 16. 
The computer program product of claim 15, wherein the generating the first set of test answer data comprises: 

obtaining, for each question in the set of test questions and from the first answering pipeline, a set of answers and a set of answer confidence values; and 








determining, using the first question answer key, a correctness of each answer in the set of answers by comparing each answer with a correct answer set associated with each question in the set of test questions, the first question answer key comprising the correct answer set.
Claim 15. 
(from first limitation)


including a set of answers and a set of answer confidence values for each question in the set of test questions; 

Claim 16. 
The system of claim 7, wherein the generating the first set of test answer data comprises: Page 2 of 13Appl. No. 15/188,051 

Reply to Non-Final Office Action of March 25, 2020 determining, using the first question answer key, a correctness of each answer in the set of answers by comparing each answer with a correct answer set associated with each question in the set of test questions, the first question answer key comprising the correct answer set.
Claims 18-19. 
The computer program product of claim 15, wherein the generating the first blending profile comprises calculating: 

an answer accuracy value, the answer accuracy value comprising metadata reflecting a probability that the first answering pipeline will produce a correct answer to a question in the set of test questions; and 

an answer confidence table, the answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce an answer with a confidence value of at least the associated confidence threshold value.
Claim 18. 
The computer program product of claim 15, wherein the metadata about the first pipeline further includes: 

an answer accuracy value, the answer accuracy value including a probability that the first answering pipeline will produce a correct answer to a received question; and 


a correct answer confidence table, the correct answer confidence table including a plurality of second confidence threshold values and associated probabilities, each probability indicating a likelihood that the first answering pipeline will produce a correct answer to a received question with a confidence value of at least the associated second confidence threshold value.
Claim 20. 
The computer program product of claim 15, wherein the method further comprises: 

generating, for a user question, a first set of user question answer data using the first answering pipeline; 

generating, for the user question, a second set of user question answer data using the second answering pipeline; 

determining, using a weighting formula and the first blending profile associated with the first answering pipeline, a first vote weight for an answer in the first set of user question answer data, wherein the answer is an answer that was assigned a first pipeline highest confidence value by the first answering pipeline; 

determining, using the weighting formula and the second blending profile associated with the second answering pipeline, a second vote weight for an answer in the second set of user question answer data, wherein the answer is an answer that was assigned a second pipeline highest confidence value by the second answering pipeline; and 

selecting, as a first answer to the user question, an answer with an overall highest vote weight from among a set of answers in the first set of user question answer data and in the second set of user question answer data.
Claim 20. 
The computer program product of claim 15, wherein the method further comprises: 

generating, for a user question, a first set of user question answer data using the first answering pipeline; 

generating, for the user question, a second set of user question answer data using the second answering pipeline; 

determining, using a weighting formula and the first blending profile associated with the first answering pipeline, a first vote weight for an answer in the first set of user question answer data, wherein the answer is an answer that was assigned a first pipeline highest confidence value by the first answering pipeline; 

determining, using the weighting formula and the second blending profile associated with the second answering pipeline, a second vote weight for an answer in the second set of user question answer data, wherein the answer is an answer that was assigned a second pipeline highest confidence value by the second answering pipeline; and 

selecting, as a first answer to the user question, an answer with an overall highest vote weight from among a set of answers in the first set of user question answer data and in the second set of user question answer data.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth per MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories. Claims 1-8 are a method/process, claims 9-14 are a system/machine, and claims 15-20 are a computer program product/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims recite an abstract idea being that of question answering by some analysis comprising generated blending of pipeline information. In particular, claims recite
generating, based on a set of test questions and on a first answer key associated with the set of test questions, a first set of test answer data for a first answering pipeline; 
generating, for the first answering pipeline and based on the first set of test answer data, a first blending profile, the first blending profile comprising metadata about a confidence of the first answering pipeline, the metadata about the first answering pipeline including a correct answer confidence table, the correct answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce a correct answer with a confidence value of at least the associated confidence threshold value; 
generating, based on the set of test questions and on a second answer key associated with the set of test questions, a second set of test answer data for a second answering pipeline; and 
generating, for the second answering pipeline and based on the second set of test answer data, a second blending profile, the second blending profile comprising metadata about a confidence of the second answering pipeline.
The claims amount to question answering by some process which does not preclude mental steps, or that which can be performed on pen and paper. An example scenario is classroom instruction where the instructor answers question of a student distribution and notes distribution values on the classroom whiteboard. This may include tables, values, probabilities and so forth being evaluated as a template so as to rank answers or arrive at a consensus best answer. Such a claim, if patented, may seek to make infringers out of nearly every youthful student or school across the globe. The application itself states that the suitability between a question and answer is subject to a SME “subject matter expert” (i.e. human supervision, being markedly mental) see [0067], [0059] or alternatively referring to a “cognitive solution developer” throughout. Generating QA analysis in such a manner is akin to crowdsourcing and is practiced through the use of such known platforms as AMT – amazon mechanical turk so as to provide labeling of datasets by human annotation. Accordingly, the claim recites a mental process as abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. A practical application does not point back to the same abstract idea (question answering) and provides a nexus with positive claim limitations. As drafted, all elements pertain to the analysis of question answering. 
Several elements are noted particularly which include pipelines and blending profiles. These elements are given the broadest reasonable interpretation under MPEP 2111.01 plain meaning and read in light of the specification. The specification provides no rigid definition but describes pipelines as “cognitive services” [0019] (cognitive being synonymous with mental) and further describes “blender” [0076] (blender: kitchen apparatus?) which appears an attempt to obfuscate collective elements of the application to be drafted in any manner that could be patent eligible rather than teach some specific technical feature. Any alleged transformation (blending) amounts to no more than elementary division and multiplication – for example see Fig6:610a. No discussion of prior techniques is given for paramount concepts such as beginning every limitation with “generating” but no reference to generative methods such as adversarial learning (VAE/GAN) or LDA or oversampling; nor is there any discussion of known rank-aware measures such as NDGC normalized discounted cumulative gain or MRR mean reciprocal rank or MAP mean average precision; and nor is there discussion of joint learning, ensembling, mixture of experts, POSET partially ordered sets and triplets let alone traditional measures as Sensitivity/Recall, F1-score and Specificity which might suggest at least some degree of rigor or improvement to one of skill in the art. No benchmarks are given to demonstrate unexpected results. The elements fail to provide meaningful limitation in defining a manner of scope that extend beyond pre-emption.
At best, the application suggests a top-k ranking approach for accuracy which may be evaluative observation or judging. This includes all test functionality and answer key which is similar to a graded scantron bubble test widely used for standardized academic exams. Updating or iterating with a second of each element and probabilistic thresholding amounts to mere data manipulation. Metadata is simply data about data, or data by another name for providing attribute (e.g., type of data), and the format being a table would be a weight matrix to one of skill in the art. Finally, the cursory inclusion of generic computer components is generally understood and does not render eligibility as it amounts to no more than instructions to apply the exception, see MPEP 2106.05(e)(f). Evidentiary support for known elements is cited as Alkov et al., US PG Pub No 20150161230A1 Figs 1 and 7A.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—as noted above the additional elements are identified with respect to MPEP 2106.05 which does not amount to significantly more that the judicial exception. The significance of any element does not indicate that which is supersedes question answering analysis and without providing meaningful limitation beyond an abstract idea. The recitation that the method is performed by a computer is recited at a high level of generality no more than instructions to apply the exception using generic computer elements. If a claim language provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it, then the claims do not contain an inventive concept. Recent court conclusions have upheld a finding of failure to improve the functioning of a computer, see Simio, LLC, v. FlexSim Software Products, Inc., (Fed. Cir. 2020).
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 9 and 15, which recite a system and a computer program product, respectively, as well as to dependent claims 2-8, 10-14 and 16-20.
Dependent claims 2-3, 10-11 and 16-17 disclose obtaining answer confidence values and determining correctness values of answers. There is no formal definition requiring confidence values to differ from correctness values or that correctness is somehow different than accuracy so as to resolve the precise metes and bounds of any of the nomenclature. The limitation simply provides recitation of “comparing each answer with a correct answer” which is well within the reach of mental process. A simple comparison is evaluative judging, something an instructor does every time they grade a student’s test for accuracy. Such functionality is routine and there are no additional elements convey a scope beyond question answer analysis which is the abstract idea.
Dependent claims 4-5, 12-13 and 18-19 disclose an answer accuracy value, answer confidence table, and a correct answer confidence table. The answer accuracy value is a probability, e.g. coin-toss of a penny, and the table representations can be template evaluated on an instructor’s chalkboard or simply a children’s strategy game of tic-tac-toe with a pipeline being three-in-a-row. Regardless, there are no additional elements beyond question answer analysis which is the abstract idea.
Dependent claim 6 discloses equivalence of first and second answer keys. The specification provides zero insight or elaboration as to what this is supposed to entail. The functionality may be seen as design choice of the subject matter expert to arbitrarily use the same answer key twice. The limitation does not convey any additional elements that render significance or provide meaningful limitation.
Dependent claim 7 discloses generating first/second classifier confidence values and combining the classifier confidence values with confidence values of answers. Combing a confidence value with another confidence value may be mere summation/aggregation (e.g., 0.25+0.25 = 0.5). The functionality of combining values is data manipulation and considered part of the abstract idea. Assuming that applicant may stipulate the classifier, examiner notes that classifying/discriminating may also be mental as it does not require some neural network or autoencoder and may instead by supervision such as annotation by human, ergo amazon mechanical turk. Such functionality would amount to mere instructions to apply it per MPEP2106.05(f).
Dependent claims 8, 14 and 20 disclose generating a first/second QA data for a user, determining weighting formula with first/second vote weights, and selecting an answer with highest vote weight. A weighting formula may be arbitrarily simple such as min/max/mean or winner takes all, and it may give each student in the classroom an equal weight to vote or cast their ballot to select a new president. The functionality conveys a weighted sum which is fairly understood and mental as being within the reach of a skilled artisan without undue burden. See again evidentiary support Alkov noted above. There are no additional elements beyond question answer analysis which is the abstract idea.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Yin et al., “Neural Generative Question Answering” hereinafter Yin (arXiv: 1512.01337v4), in view of 
Chaudhuri et Tewari, “Online Learning to Rank with Feedback at the Top” hereinafter Chaudhuri (arXiv: 1603.01855v1), in view of 
Le et al., US Patent No 10,431,205B2, hereinafter Le.
With respect to claim 1, Yin teaches: 
	A method {Yin “Neural Generative Question Answering” so-titled is a method, illustrated Fig 1, and comprises [P.2 Sect2.1 ¶1] “generative QA system” denoted throughout as GENQA} comprising: 
generating, based on a set of test questions and on a first answer key associated with the set of test questions, a first set of test answer data for a first answering pipeline {Yin’s GENQA defines at [P.3-4 PgBrk] “Let Q = (x1, …, xTQ) and Y = (y1, …, yTY) denote the natural language question and answer” are sets Q&A  with the knowledge base represented as triplet T = (τs, τp, τo) whereby joint learning is used [P.7 Sect3.4] “training data D = {(Q(i), Y(i), TQ(i))}”. The model trained corresponds to a pipeline and a key is per [P.3 Sect2.2 ¶2] “heuristically construct training and test data for generative QA by ’grounding’ the QA pairs with the triples in the knowledge-base… the triples in the candidate list are then judged by a series of rules” and/or [P.2 Sect2.1 ¶1] “the system queries the KB, retrieves a set of candidate facts and generates a correct answer to the question using the right fact”}; 
generating, for the first answering pipeline and based on the first set of test answer data, a first blending profile {Yin’s GENQA teaches mixture modeling, the “mixture” is a blending profile, see probabilistic Equation [P.6 Sect3.3] and further describing “attention model… context vector” as one of skill in the art will appreciate. In decomposing said mixture, the variables are detailed [Sect3.1-3.2] such that rQ is relevance matching score further modeled with M-matrix parameterization, and BiRNN is noted. The joint learning is [P.7 Sect3.4] and beam-search is employed [P.10 ¶1]}, 
generating, based on the set of test questions and on a second answer key associated with the set of test questions, a second set of test answer data for a second answering pipeline {Yin’s GENQA discloses [P.4 Last¶] “two independent RNNs” wherein network models being independent yields a second pipeline. The functionality is described with regard to “one-hot” vectorial representation such that a 2nd, 3rd, Nth etc of data elements is evaluated over “hidden state at t step” [P.6 2ndLast¶]. The second key is conveyed by “series of rules” emphasis series [P.3 ¶2]. Notably, the learning is described [P.9 ¶1-2] “distributed representations… end-to-end training of sequence-to-sequence learning” suggests parallelization and full optimization. See also mini-batching [P.7 Sect3.4]}; and 
However, Yin does not teach the full scope pertaining to metadata. 
Chaudhuri teaches: 
the first blending profile comprising metadata about a confidence of the first answering pipeline, the metadata about the first answering pipeline including a correct answer confidence table, the correct answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce a correct answer with a confidence value of at least the associated confidence threshold value {Chaudhuri teaches top-k feedback with NDCG@k which is normalized discounted cumulative gain. The significance of NDCGk is a relative rank-aware measure which developers have used for identifying optimal search engine from a plurality of search engines. See Chaudhuri [P.4 Alg.1] and [P.3 ¶1]. The terminology of a “cut off” (at k) corresponds to claimed threshold, the claimed table corresponds to matrix X, scoring is replete to convey values, argsort evaluates permutations, the method considers pairwise approach per [P.4 Last¶], and the claimed metadata is simply the algorithm’s identified top-k feedback}; 
Chaudhuri is directed to online learning with query ranking thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize top-k feedback and NDCGk as disclosed by Chaudhuri in combination with Yin for the motivation of “demonstrating the ability to efficiently learn a ranking function in an online fashion, from highly restricted feedback” (Chaudhuri [P.2 Sect.1 Last¶]) and/or to “prove that no online algorithm can have sublinear regret, with top-1 feedback, for any loss that is calibrated with respect to NDCG” (Chaudhuri [Abstract], [P.7 Sect.5 ¶1]).
However, the combination of Yin and Chaudhuri does not expressly teach second mixture.
generating, for the second answering pipeline and based on the second set of test answer data, a second blending profile, the second blending profile comprising metadata about a confidence of the second answering pipeline {Le, considered the most pertinent patent literature (see claim 1), resolves a second mixture/blending profile per [Col6 Lines39-58] “The RNN 50 adaptively mixes the set of LMs 42. Let x be an input, F1, F2, …, FK be K LM” is K language models (LM), adaptively mixed. Again at [Col7 Lines31-40] “There are K LM’s (where K is a positive integer having a value of at least two)”. These LM language models are noted as “independent” and “mixture-of-experts” per [Col16 Lines1-8]. Further, a confidence is described as guarantee for optimization with n-best or best-first-search algorithm per [Col10 Lines33-35]. Illustrative context per Figs 3 and 8}.
	Le is directed to generative modeling with question-answer systems and methods thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize mixture-of-experts with adaptive mixture of K independent language models as disclosed by Le in combination with Yin and Chaudhuri for the motivation that “This mixing of two language models provides an integration of knowledge domain-specific responses (via QA-LM)… more generally the disclosed approaches can employ the RNN to integrate or mix an arbitrary number of LMs” (Le [Col4 Lines9-18]).

With respect to claim 2, the combination of Yin, Chaudhuri and Le teaches the method of claim 1, wherein the generating the first set of test answer data comprises: 
	obtaining, for each question in the set of test questions and from the first answering pipeline, a set of answers and a set of answer confidence values {Yin [P.6 Sect3.3] details the answer set according to conditional probability. Confidence values are the probability associated with each word}; and 
determining, using the first question answer key, a correctness of each answer in the set of answers by comparing each answer with a correct answer set associated with each question in the set of test questions, the first question answer key comprising the correct answer set {Yin [P.2 Last¶] “each question-answer pair is associated with a single fact” yielding [P.3 ¶2] “estimated accuracy of 80%, i.e., 80% of instances have truly correct grounding” teaches a correctness determination, and with key being heuristically grounded rule. In arriving at correctness for each answer through comparison, the KB knowledge associates “candidate triples” again [P.3 ¶2] or [P.5 ¶1]}.

With respect to claim 3, the rejection of claim 2 is incorporated. Claim limitations mirror that of claim 2 excepting functionality applied to the second of respective elements, comprising second pipeline, second answer set, second confidence values, second key, and second correctness values accordingly. These elements are identified with respect to the independent claim. One having ordinary skill in the art would have considered it obvious to iterate the functionality of claim 2 across a second of all elements for the motivation of parameter optimization (Yin [P.5 Sect3.2 ¶3]) and as would be appropriate when evaluating seq2seq data stepwise with end-to-end training (Yin [P.9 ¶1]).

With respect to claim 7, the combination of Yin, Chaudhuri and Le teaches the method of claim 1, wherein: 
	the generating the first set of test answer data further comprises generating, for each question in the set of test questions, a first question classifier confidence value for the first answering pipeline, and combining the first question classifier confidence value with a confidence value of each answer in a set of answers for each question in the first set of test answer data; and the generating the second set of test answer data further comprises generating, for each question in the set of test questions, a second question classifier confidence value for the second answering pipeline, and combining the second question classifier confidence value with a confidence value of each answer in a set of answers for each question in the second set of test answer data {Le Fig 3 succinctly illustrates the functionality, described [Col7 Lines25-50] whereby softmax function is classification of respective model and combining values of first and second is denoted with notation of Sigma ∑ per at least Equation 3, also described “concatenation”}.
	One having ordinary skill in the art would have considered it obvious to combine values as set forth by Le in combination with Yin as applying known techniques to known method to yield predictable results and/or for the motivation being “if the various LMs 42 are expert in various sub-fields… then they can be combined to produce RNN 50 which is then expert in the span of sub-fields” (Le [Col6 Line51-55]).

With respect to claim 8, the combination of Yin, Chaudhuri and Le teaches the method of claim 1, further comprising:  
	generating, for a user question, a first set of user question answer data using the first answering pipeline; generating, for the user question, a second set of user question answer data using the second answering pipeline {Le [Col10 Lines32-36] “generate the n-best responses and allows the user to choose one of them” teaches user interaction for selecting best generated response/answer, pipelines are illustrated Fig 3 as model 1, model k, etc.}; 
determining, using a weighting formula and the first blending profile associated with the first answering pipeline, a first vote weight for an answer in the first set of user question answer data, wherein the answer is an answer that was assigned a first pipeline highest confidence value by the first answering pipeline; determining, using the weighting formula and the second blending profile associated with the second answering pipeline, a second vote weight for an answer in the second set of user question answer data, wherein the answer is an answer that was assigned a second pipeline highest confidence value by the second answering pipeline {Le [Col16 Lines6-7] “sum of weighted outputs from given independent component language modes” wherein weighted sum is formula, and the independent LM models/pipelines are adaptively mixed/blended per [Col6 Lines39-57]. See also [Col5 Lines60-63], Fig 3}; and 
selecting, as a first answer to the user question, an answer with an overall highest vote weight from among a set of answers in the first set of user question answer data and in the second set of user question answer data {Chaudhuri [P.2 ¶3] “online ranking with top-1 feedback” where “users only care about the ranking presented to them, and indeed the algorithm interacts with users only through ranked lists” [P.7 Last¶] teaches selecting the best/top-1 ranking as the central thesis of the publication achieved by weighted/parameterized Algorithm 1 [P.4]}.
	One having ordinary skill in the art would have considered it obvious prior to the effective filing date to identify top-1 ranking disclosed by Chaudhuri in combination with Le’s weighting formulae and user interaction to describe the attention-based modeling of Yin and YinP for the intuitive motivation of outputting the best/top ranked result. One would not expect IBM’s Watson to win Jeopardy using the second best answer for a question. The takeaway of Chaudhuri is learning to rank with target measure calibrated with respect to NDGC as one of skill in the art will appreciate (Chaudhuri [P.7 Sect.5], [Abst]).

With respect to claim 9, the rejection of claim 1 is incorporated. Yin teaches: 
	A system {Yin [P.2 Sect2.1 ¶1] “generative QA system” illustrated Fig 1 GENQA} comprising: 
	a computer readable storage medium with program instructions stored thereon; and one or more processors configured to execute the program instructions {Yin [P.8 ¶1] “Our models are trained on an NVIDIA Tesla K40 GPU using Theano” wherein GPU is processor and executable instruction is software Theano, with [P.1-2 PgBrk] “memory-based neural network models… external memory” and [P.3 ¶2] “The data is publicly available online”} to perform a method comprising: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claims 10-11 are rejected for the same rationale as claims 2-3, respectively.
Claim 14 is rejected for the same rationale as claim 8.

With respect to claim 15, the rejection of claim 1 is incorporated. Yin teaches: 
	A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer processing circuit to cause the circuit {Yin [P.8 ¶1] “Our models are trained on an NVIDIA Tesla K40 GPU using Theano” wherein Theano is software executable instruction and GPU is processor, with [P.1-2 PgBrk] “memory-based neural network models… external memory” and [P.3 ¶2] “The data is publicly available online”. See also Le regarding typical patent nomenclature, i.e., “non-transitory” [Col3 Lines14-16], [Col16 Lines40-51]} to perform the method comprising:   
	The remainder of this claim is rejected for the same rationale as claim 1.

Claims 16-17 are rejected for the same rationale as claims 2-3, respectively.
Claim 20 is rejected for the same rationale as claim 8.

Claims 4-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, Chaudhuri and Le in view of: 
Yin et al., “Neural Enquirer: Learning to Query Tables with Natural Language”, hereinafter YinP (arXiv: 1512.00965v2).
With respect to claim 4, the combination of Yin, Chaudhuri and Le teaches the method of claim 1, wherein generating the first blending profile comprises calculating: 
	an answer accuracy value, the answer accuracy value comprising metadata reflecting a probability that the first answering pipeline will produce a correct answer to a question in the set of test questions {Yin [P.3 ¶2] “estimated accuracy of 80%, i.e., 80% of instances have truly correct grounding”; [P.8 Last¶]}; and 
However, Yin (Jun) does not fully detail tables.
YinP teaches:
an answer confidence table, the answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the first answering pipeline will produce an answer with a confidence value of at least the associated confidence threshold value {YinP [P.3-4 Sect3.2] teaches “Table Encoder” for embedding QA models which outputs a tensor, see Fig 2. Values are probabilistically calculated per equations and pairwise learning is noted for joint optimization per [P.2 ¶3]. See also [P.5] “table annotation”, learning [P.7-8 Sect.4] and ranking, normalization [P.17 Last¶]}.
	YinP is directed to generative question answer modeling with distributed representations thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the table encoder and teachings of YinP in combination with Yin (whom specifically cites YinP) for the motivation that “table annotations can model superlative operations (e.g., max, min) by aggregating table-wise, global execution results” (YinP [P.5 ¶2]) and/or so as to “outputs the ranked list of answer probabilities… over each entry for every [sic] table” (YinP [P.17 Last¶]).

With respect to claim 5, the combination of Yin, Chaudhuri and Le teaches the method of claim 3, wherein generating the second blending profile comprises calculating: 
	an answer accuracy value, the answer accuracy value comprising metadata reflecting a probability that the second answering pipeline will produce a correct answer to a question in the set of test questions {Yin [P.8 Sect4.3] “evaluate the performance of the models in terms of 1) accuracy” teaches consideration of accuracy across plurality of models};  
However, Yin (Jun) does not fully detail tables.
YinP teaches:
AUS920160114US02Page 40 of 49an answer confidence table, the answer confidence table comprising metadata reflecting a set of confidence threshold value and probability association pairs, each pair indicating a probability that the second answering pipeline will produce an answer with a confidence value of at least the associated confidence threshold value {YinP teaches distributed/parallel executors illustrated Fig 1 being akin to second, third, etc. pipelines. Answer confidence table is again described per [P.3-4 Sect3.2] “Table Encoder” for embedding QA models which outputs a tensor, see Fig 2. Values are probabilistically calculated per equations and pairwise learning is noted for joint optimization per [P.2 ¶3]. See also [P.5] “table annotation”, learning [P.7-8 Sect.4] and ranking, normalization [P.17 Last¶]}; and 
a correct answer confidence table, the correct answer confidence table comprising metadata reflecting a set of second confidence threshold value and probability association pairs, each second pair indicating a probability that the second answering pipeline will produce a correct answer with a confidence value of at least the associated second confidence threshold value {YinP describes modeling with multiple different tables simultaneously and considering the interaction between them, see [P.7 Sect3.4], [P.16-17 App.C]. This is performed over a framework of distributed executors. An executor of YinP is akin to claimed pipeline, such that first second etc are parallel executors illustrated per Fig 1. Thus, a second of all data is computed as above for distributed environment}.
	One having ordinary skill in the art would have considered it obvious prior to the effective filing date to evaluate second table in a second pipeline as disclosed by YinP in combination for the motivation being to identify “the ‘relevant’ table annotation… a relevant table annotation summarizes the table-wise execution results from other tables” (YinP [P.17]) where “each tables stores a specific type of factual information… A key challenge in this scenario is that the multiplicity of tables requires modeling interaction between them” (YinP [P.7 Sect3.4]).

With respect to claim 6, the combination of Yin, Chaudhuri and Le teaches the method of claim 1. YinP teaches wherein  
the first answer key is equivalent to the second answer key {YinP describes equal weighting which suggests equivalent keys, see [P.6 ¶2] “ŵ(·) is agnostic… share the same set of weights ŵ(·)” and notably describes use thereof for step-by-step supervision per [P.7-8 PgBrk]}. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to specify equivalent rules by using the same set of weights disclosed by YinP in combination for the motivation of addressing the need for “hand-crafted features or rules” (YinP [Sect.1 ¶1]) and/or merely such that the “process is repeated” (YinP [P.6 ¶3]).

Claims 12-13 are rejected for the same rationale as claims 4-5, respectively.
Claims 18-19 are rejected for the same rationale as claims 4-5, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124